Simons, J. P., and Hancock, Jr., J. (dissenting).
We would confirm the determination of the comissioner. The evidence supporting his order is not insubstantial nor is the penalty shocking. Accordingly, the order is immune from change by this court (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; Matter of Pell v Board of Educ., 34 NY2d 222). (Article 78 *901proceeding transferred by order of Monroe Supreme Court, Provenzano, J.) Present — Simons, J. P., Hancock, Jr., Callahan, Denman and Schnepp, JJ.